            Case 2:20-cv-01455-KJD-NJK Document 5 Filed 08/19/20 Page 1 of 1




 1
                                 UNITED STATES DISTRICT COURT
 2
                                        DISTRICT OF NEVADA
 3
 4   BRICK P. SHALAKO HOUSTON, JR.,                          Case No.: 2:20-cv-01455-KJD-NJK
 5           Plaintiff(s),                                                 ORDER
 6   v.                                                                 [Docket No. 4]
 7   R ZAVALA, et al.,
 8           Defendant(s).
 9          Pending before the Court is Plaintiff’s motion to extend the filing deadline for a complete
10 in forma pauperis application. Docket No. 4. The Court GRANTS the motion. No later than
11 September 28, 2020, Plaintiff shall either: (1) file a fully complete application to proceed in forma
12 pauperis on the correct form with complete financial attachments in compliance with 28 U.S.C. §
13 1915(a); or (2) pay the full $400 fee for filing a civil action (which includes the $350 filing fee and
14 the $50 administrative fee). Failure to comply with this order may result in a recommendation that
15 this case be dismissed.
16          IT IS SO ORDERED.
17          Dated: August 19, 2020
18                                                                ______________________________
                                                                  Nancy J. Koppe
19                                                                United States Magistrate Judge
20
21
22
23
24
25
26
27
28

                                                      1
